UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN W. MILNER,

                                 Plaintiff,
                                                                19-CV-11854 (CM)
                     -against-
                                                                      ORDER
THE STATE OF NEW YORK, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se. On January 27, 2020, the Court dismissed the complaint

as frivolous. On March 4, 2020, the Court received Plaintiff’s letter challenging the January 27,

2020 dismissal order.

       The Court liberally construes this submission as a motion under Rule 60(b) of the Federal

Rules of Civil Procedure for relief from a judgment or order. See Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006). After reviewing the arguments in Plaintiff’s

submission, the Court denies the motion.

                                              DISCUSSION

       Under Rule 60(b), a party may seek relief from a district court’s order or judgment for the

following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
       party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has been reversed or vacated; or
       applying it prospectively is no longer equitable; or (6) any other reason justifying
       relief.

Fed. R. Civ. P. 60(b).
       The Court has considered Plaintiff’s arguments, and even under a liberal interpretation of

his motion, Plaintiff has failed to allege facts demonstrating that any of the grounds listed in the

first five clauses of Rule 60(b) apply. Therefore, the motion under any of these clauses is denied.

       To the extent that Plaintiff seeks relief under Rule 60(b)(6), the motion is also denied.

“[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in clauses

(1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v. Sec’y

of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A Rule 60(b)(6) motion must show both that the

motion was filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to

warrant relief.” Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d

Cir. 2002) (per curiam) (citation omitted). Plaintiff has failed to allege any facts demonstrating

that extraordinary circumstances exist to warrant relief under Rule 60(b)(6). See Ackermann v.

United States, 340 U.S. 193, 199-202 (1950).

                                          CONCLUSION

       Accordingly, Plaintiff’s motion for reconsideration (ECF No. 7) is denied. The Clerk of

Court is directed to mail a copy of this order to Plaintiff and note service on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       SO ORDERED.

 Dated:    March 6, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
